230 S.W.3d 61 (2007)
STATE of Missouri, Respondent,
v.
Michael E. JACKSON, Appellant.
No. WD 66112.
Missouri Court of Appeals, Western District.
August 14, 2007.
Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., PAUL M. SPINDEN, and LISA WHITE HARDWICK, JJ.


*62 ORDER
PER CURIAM.
Mr. Michael E. Jackson appeals his convictions for first-degree murder and armed criminal action.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).